In a support proceeding pursuant to article 4 of the Family Court Act, the appeal, as limited by appellant’s brief, is from so much of an order of the Family Court, Nassau County, dated October 25, 1976, as, after a hearing, directed appellant to pay $100 per week for the support of petitioner-respondent. Proceeding remanded to the Family Court for a further hearing and the making of findings in accordance herewith and the appeal shall be held in abeyance in the interim. The order appealed from shall remain in effect pending a new determination by the Family Court. In our opinion and in the light of an inadequate record, another hearing is required to develop all of the facts on which an appropriate determination can be reached as to whether the petitioner is entitled to an award of support, and if so, to what extent. At the new hearing in addition to all other factors, there shall be a full exploration of the petitioner’s present physical condition, the possibility of her being employed, and what earning capacity, if any, she possesses, as well as the financial resources of the appellant (see Matter of Frensdorff v Frensdorff, 47 AD2d 645; Matter of Panek v Panek, 45 AD2d 712). Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.